Citation Nr: 0830455	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus with peripheral neuropathy of the 
hands and feet, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The veteran appealed that decision, and the case 
was referred to the Board for appellate review. 

A video conference hearing was held in July 2006, with the 
veteran sitting at the Columbia RO, and David L. Wight, an 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
The VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDING OF FACT

The veteran's diabetes mellitus with peripheral neuropathy of 
the hands and feet is manifest by the use of insulin and 
restricted diet, without any medical evidence of the need for 
regulation of activities, episodes of ketoacidosis, or 
hypoglycemic reactions requiring hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus with peripheral neuropathy of the hands 
and feet are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a July 2005 letter notified the veteran that he 
must submit evidence that his service-connected diabetes 
mellitus with peripheral neuropathy of the hands and feet had 
increased in severity and advised him of the types of medical 
and lay evidence that he may submit, including statements 
from his doctor or other individuals who are able to describe 
the manner in which his disability has become worse.  There 
was no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, that 
his disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent, or to the 
diagnostic criteria for establishing a higher rating for his 
service connected diabetes mellitus with peripheral 
neuropathy of the hands and feet.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his July 2006 hearing, the 
veteran testified that he experienced lots of swelling in his 
feet when he was required to walk the perimeters of the 
correctional institute where he worked, such that he could 
not always finish his rounds.  He also testified that he 
experienced dizziness and blurred vision when he was outside 
in the heat supervising inmates, and that although he had 
spoken to his supervisor about his limitations, that he was 
still expected to perform all his duties.  The veteran also 
testified about the effects of his condition on his daily 
life, stating that he periodically experienced numbness in 
his hands throughout the day for 30 minute intervals and 
constantly in his feet.  Further, the veteran testified that 
he attempted to exercise to control his diabetes mellitus but 
that he tired easily and frequently felt lightheaded.  Thus, 
as the Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the next element, the veteran received a notice letter 
in June 2006 that a disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent.  Although no 
subsequent re-adjudication took place after the June 2006 
letter was issued,  the Board notes that the ratings schedule 
is the sole mechanism by which a veteran can be rated, 
excepting only referral for extraschedular consideration and 
the provisions of special monthly compensation, see 38 C.F.R. 
Part 4, and the veteran was afforded a hearing in July 2006.  
At the July 2006 hearing, the essence of the veteran and his 
representative's argument was that the veteran's disability 
is of such severity that he should be given a higher 
disability rating, thus demonstrating actual knowledge of 
this requirement.  The Board also notes that the veteran was 
given the provisions of 38 C.F.R. § 4.119 in his December 
2005 SOC.  Therefore, the Board finds that the error in this 
element of Vazquez-Flores notice and also the error in not 
providing pre-adjudicative notice pursuant to Dingess/Hartman 
is not prejudicial.  See Sanders 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a December 2005 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected diabetes mellitus, and that 
subsequently, in May 2006, a supplemental statement of the 
case (SSOC) was issued.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error). 

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claim.  The veteran was also afforded a VA 
examination in July 2005 in connection with this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of a particular rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

In this case, the veteran's diabetes mellitus with peripheral 
neuropathy of the hands and feet is currently assigned a 20 
percent disability evaluation, pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under this formula, the current 20 
percent rating requires the use of insulin and restricted 
diet, or; the use of an oral hypoglycemic agent and a 
restricted diet.

The next higher rating of a 40 percent disability evaluation 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The Board notes that in his July 2005 claim, the veteran also 
claimed service connection for peripheral neuropathy of the 
hands and feet as secondary to his diabetes mellitus.  At the 
July 2005 VA examination, the examiner noted that the veteran 
had symptoms suggestive of neuropathy but that the veteran 
had a normal sensory examination at that time.  Thus, the 
veteran's peripheral neuropathy is non-compensable and has 
been evaluated with the veteran's diabetes mellitus.  See 
Diagnostic Code 7913, Note (1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
diabetes mellitus with peripheral neuropathy of the hands and 
feet.  The Board does observe that the veteran is on a 
restricted diet and is currently taking insulin for his 
diabetes mellitus.  

With respect to restriction of activity, the July 2005 VA 
examiner noted that the veteran stated he could not cut the 
grass in the heat as he formerly did, and that at his July 
2006 hearing, the veteran testified that he was not able to 
exercise very much because he tired easily.  However, the 
Board notes that medical evidence is required to demonstrate 
that the veteran's diabetes mellitus requires regulated 
activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  A review of the record indicates that any 
restriction of activities is self imposed.  There is no 
medical evidence in the veteran's claims file that restricts 
his activities.  In fact, a December 2005 VAMC treatment 
record advises that the veteran should exercise regularly and 
at his July 2006 hearing, the veteran testified that he had 
been told to get lots of exercise.  Moreover, the veteran's 
statement to the July 2005 VA examiner that he cannot cut the 
grass in the heat as he used to is contained within the 
medical history section of the examination report, thus 
reflecting the veteran's subjective statements to the 
examiner.  Thus, the veteran's statements to the July 2005 VA 
examiner and at his July 2006 hearing do not constitute 
medical evidence of activity restriction which would support 
a 40 percent rating. 

Therefore, the Board concludes that there is no medical 
evidence of record which indicates that the veteran's 
activities are restricted.  Notwithstanding the veteran's 
subjective complaints, no medical professional has regulated 
his activities.  To the extent that the veteran contends that 
his activities are restricted due to his service-connected 
diabetes mellitus, any such statements do not constitute 
competent medical evidence upon which the Board can rely in 
making a decision.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In sum, although the veteran's diabetes mellitus with 
peripheral neuropathy of the hands and feet requires the use 
of insulin and a restricted diet, the competent medical 
evidence establishes that the veteran's diabetes mellitus 
does not require regulation of the veteran's activities.  In 
addition, the July 2005 VA examiner's report noted that the 
veteran had not been hospitalized in the last year for 
ketoacidosis or hypoglycemic reactions.  As such, the 
criteria for a 40 percent disability rating have not been 
met.  Therefore, an increased evaluation for the veteran's 
diabetes mellitus with peripheral neuropathy of the hands and 
feet is not warranted. 

Additionally, the record contains no evidence showing the 
veteran was entitled to a higher rating at any point during 
the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current 20 percent disability 
rating is appropriate and that there is no basis for awarding 
a higher evaluation for diabetes mellitus with peripheral 
neuropathy of the hands and feet during any portion of the 
appeal period.  38 C.F.R. §§ 4.119, Diagnostic Code 7913.

Therefore, as the criteria for a disability evaluation in 
excess of 20 percent for service-connected diabetes mellitus 
with peripheral neuropathy of the hands and feet have not 
been met, the appeal is denied.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus with peripheral 
neuropathy of the hands and feet.  Since the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 20 percent for any 
portion of the appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations, 
has been considered, whether or not the provisions were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected diabetes mellitus with peripheral 
neuropathy of the hands and feet has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that consideration of this 
matter under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
in order.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995)


ORDER

Entitlement to an increased disability rating for service-
connected diabetes mellitus with peripheral neuropathy of the 
hands and feet, currently rated as 20 percent disabling, is 
denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


